Citation Nr: 0323779	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  99-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of trench 
mouth, including missing teeth for purposes of establishing 
eligibility for outpatient dental care under 38 C.F.R. 
§ 17.191 (2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to May 
1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
July 1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied 
entitlement to service connection for residuals of trench 
mouth as not well grounded.  In July 2000, the Board found 
the claim to be well grounded and remanded it to the RO for 
further development.  Following the completion of such 
actions and return of the case, the Board by way of a 
November 2002 memorandum to its evidence development unit 
sought additional development, pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  As those actions have now been 
completed, the case has been returned to the undersigned for 
further consideration.  


REMAND

In accordance with the Board's November 2002 memorandum to 
its evidence development unit, additional evidence was 
secured addressing the issue now in appellate status.  That 
evidence has yet to be reviewed by the RO, and the veteran 
has not waived RO consideration of that new evidence in 
writing.  This is significant given the fact that on May 1, 
2003, the provisions of 38 C.F.R. § 19.9(a)(2) were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, further development is in order.

Therefore, this case is REMANDED for the following action:

The RO must readjudicate the issue of the 
veteran's entitlement to service 
connection for residuals of trench mouth, 
including missing teeth for purposes of 
establishing eligibility for outpatient 
dental care under 38 C.F.R. § 17.191, on 
the basis of all the evidence on file and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  If the benefit sought on 
appeal continues to be denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case citing all pertinent evidence 
and dispositive legal authority.  The RO 
must ensure that the provisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), have been fully complied with and 
that the veteran has been provided 
specific notice of what evidence he must 
submit and what evidence VA will secure 
in developing his claim.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

